Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 21,
2012 by and between SEABOARD CORPORATION, a Delaware corporation (together with
any Successor thereto, the “Company”), and Steven J. Bresky (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ and secure the exclusive services of
Executive on the terms and conditions set forth in this Agreement; and

 

WHEREAS, Executive desires to accept such employment on such terms and
conditions;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1.         Agreement to Employ.  Upon the terms and subject to the conditions of
this Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.

 

2.         Term; Position and Responsibilities; and Location.

 

(a)        Term of Employment.  Unless Executive’s employment shall sooner
terminate pursuant to Section 8, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement for a term
commencing as of the date of this Agreement (the “Commencement Date”) and ending
on December 31, 2013; provided, however, on December 31, 2013 and on each annual
anniversary date of December 31, 2013 (an “Annual Anniversary Date”),
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions for an additional one (1) year after such
Annual Anniversary Date, unless the Company shall have given written notice to
Executive, at least thirty (30) days prior to the expiration of such Annual
Anniversary Date, of its intention not to extend the Employment Period (as
defined below) hereunder, unless the Company shall have given written notice to
Executive at least thirty (30) days prior to the expiration of such Annual
Anniversary Date of its intention not to extend the Employment Period (as
defined below) hereunder.  Notwithstanding the foregoing, unless mutually agreed
to by the Company and the Executive, Executive’s employment hereunder shall
under no circumstances extend beyond December 31, 2015.  The period during which
Executive is employed by the Company pursuant to this Agreement, including any
extension thereof in accordance with the preceding sentence, shall be referred
to as the “Employment Period.”

 

(b)        Position and Responsibilities.  During the Employment Period,
Executive shall serve as President and Chief Executive Officer of the Company,
and shall have such duties and responsibilities as are customarily assigned to
individuals serving in such position and such other duties consistent with
Executive’s title and position as the Board of Directors of the Company (the
“Board”) specifies from time to time.  Executive shall devote all of his skill,
knowledge, commercial

 

--------------------------------------------------------------------------------


 

efforts and business time to the conscientious and good faith performance of his
duties and responsibilities for the Company to the best of his ability.

 

(c)        Location.  During the Employment Period, Executive’s services shall
be performed primarily in the Kansas City metropolitan area.  However, Executive
may be required to travel in and outside of Kansas City as the needs of the
Company’s business dictate.

 

3.         Base Salary.  Commencing January 1, 2012, the Company shall pay
Executive a base salary at an annualized rate of eight hundred eighty thousand
dollars ($880,000), payable in installments on the Company’s regular payroll
dates.  The Board shall review Executive’s base salary annually during the
Employment Period and may increase (but not decrease without the written prior
consent of Executive) such base salary from time to time, based on its periodic
review of Executive’s performance in accordance with the Company’s regular
policies and procedures.  The annual base salary payable to Executive from time
to time under this Section 3 shall hereinafter be referred to as the “Base
Salary.”

 

4.         Annual Bonus Compensation.  Executive shall be eligible to receive an
annual bonus (“Annual Bonus”) with respect to each calendar year ending during
the Employment Period.  The Annual Bonus shall be determined under the Company’s
Executive Officers’ Bonus Plan or such other annual bonus plan maintained by the
Company for similarly situated Executives that the Company designates, in its
sole discretion (any such plan, the “Bonus Plan”), in accordance with the terms
of such plan as in effect from time to time.  Executive’s Annual Bonus shall not
be less than four hundred fifty thousand dollars ($450,000) for any calendar
year during the Employment Period.  The Annual Bonus is earned pro-rata
throughout each year, unless Executive’s employment is terminated by the Company
pursuant to Section 8(b) for Cause, in which case, the Annual Bonus shall not be
earned or paid for service during the year of the Date of Termination.  The
Annual Bonus for each year shall be payable in cash on or before March 1 of the
following year.

 

5.         Car Allowance.  During Executive’s Employment Period, Executive will
be entitled to receive an annual car allowance and gasoline charge privileges in
accordance with the Company’s car allowance policy.

 

6.         Executive Benefits.

 

(a)        During the Employment Period and thereafter for so long as Executive
continues to be employed by the Company or affiliate, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including medical,
dental, disability, hospitalization, life insurance, and retirement (i.e., 401K,
pension and executive retirement plans), deferred compensation and savings
plans, on the terms and subject to the conditions set forth in such plans; as
may be amended from time to time.

 

(b)        Executive shall continue to be a participant in the Seaboard
Corporation 409A Executive Retirement Plan, Amended and Restated Effective
January 1, 2009, as amended and

 

- 2 -

--------------------------------------------------------------------------------


 

restated by that Seaboard Corporation 409A Executive Retirement Plan Amended and
Restated Effective January 1, 2013 (“SERP”), during the Employment Period, and
thereafter for so long as Executive continues to be employed by the Company or
affiliate.  Executive consents to the January 1, 2013 amendments made to the
SERP.  During the Employment Period and thereafter, the Company shall not make
any further amendment to the SERP that would adversely affect or reduce the
benefit that will accrue or be paid to Executive under the SERP, it being
understood that the formula to calculate the benefit may result in a reduction
in benefits, such as if there is an increase in the 30 year U.S. Treasury Rate. 
The preceding sentence shall not apply to amendments made in order to conform
the SERP to applicable changes in law; provided, however, in the event an
amendment made in order to conform the SERP to applicable changes in law results
in a reduction to the accrued benefit or the benefit that will accrue to
Executive, the Company shall establish an alternative provision or plan that
will provide a benefit to Executive that is substantially equal to the benefits
reduced in the SERP as a result of such amendment.  To be certain, if any such
amendment to the SERP is made to conform the SERP to applicable law and this
results in an increase to the federal or state income taxes payable upon receipt
of the Accrued Benefit, the Company shall not establish an alternative provision
or plan that will pay or reimburse Employee for such taxes.

 

(c)        For purposes of calculating the benefit payable under the SERP, the
Company and Executive agree that the Final Average Earnings shall not exceed
$2,065,000.

 

7.         Indemnification; Expenses; Paid Time Off.

 

(a)        Indemnification.  Except to the extent, if any, prohibited by law,
the Company shall indemnify Executive against expenses (including attorneys’
fees of counsel selected by Executive), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Executive in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, to which Executive was, is, or is
threatened to be, made a party by reason of facts which include Executive’s
being or having been an employee, officer, director or agent of the Company or
any Affiliates.  Except to the extent, if any, prohibited by law, the Company
shall pay expenses (including attorneys’ fees of counsel selected by Executive)
actually and reasonably incurred by Executive in defending any such action, suit
or proceeding in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by Executive to repay such amounts so
paid on Executive’s behalf if it shall ultimately be determined that Executive
is not entitled to be indemnified by the Company for such expenses under
applicable law.  The provisions of this Section 7(a) shall (i) survive
termination of this Agreement; and (ii) not be deemed exclusive of any other
indemnification or expense rights to which Executive may be entitled.

 

(b)        Business Expenses.  During the Employment Period, the Company will
reimburse Executive for all reasonable and necessary business-related expenses
incurred by Executive at the request of and on behalf of the Company in
accordance with The Company’s normal expense reimbursement policies.

 

- 3 -

--------------------------------------------------------------------------------


 

(c)        Paid Time Off.  During the Employment Period, Executive shall be
entitled to paid time off on an annualized basis in accordance with the
Company’s paid time off policy.  Executive shall also be entitled to
Company-designated holidays.

 

8.         Termination of Employment.

 

(a)        Termination Due to Death or Disability.  Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this
subsection (a)).  In the event that Executive’s employment is terminated due to
his Disability or death, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(ii).  For purposes of
this Agreement, “Disability” means a physical or mental disability that prevents
or would prevent the performance by Executive of his duties hereunder for a
continuous period of six months or longer.  The determination of Executive’s
Disability will be made by an independent physician agreed to by the parties. 
If the parties are unable to agree within ten (10) days after a request for
designation by a party, then the Company and the Executive shall each select a
physician, and the two (2) physicians selected shall select a third physician. 
The three (3) physicians so selected shall make a determination of the
Executive’s Disability, as determined by at least two (2) of the three
(3) physicians selected.  Such determination shall be final and binding on the
parties hereto, and shall be based on such competent medical evidence as shall
be presented to such physicians by Executive and/or the Company or by any
physician or group of physicians or other competent medical experts employed by
Executive and/or the Company to advise such physicians.

 

(b)        Termination by the Company for Cause.  Executive’s employment may be
terminated by the Company for Cause (as defined below in this subsection (b)). 
In the event of a termination of Executive’s employment by the Company for
Cause, Executive shall be paid the termination benefits, as provided in clauses
(x) and (z) of Section 8(f)(i).  For purposes of this Agreement, “Cause” means
(i) a material breach by Executive of any provision of this Agreement; (ii) a
material violation by Executive of any Policy (as defined in Section 14),
resulting in material injury to the Company; (iii) Executive’s willful
misconduct or gross negligence that has caused or is reasonably expected to
result in material injury to the business, reputation or prospects of the
Company or any of its Affiliates; (iv) Executive’s material fraud or
misappropriation of funds; or (v) the commission by Executive of a felony
involving moral turpitude; provided that no termination under clauses (i) or
(ii) shall be effective unless Company shall have given Executive notice of the
event or events constituting Cause and Executive shall have failed to cure such
event or events within thirty (30) business days after receipt of such notice.

 

(c)        Termination Without Cause.  Executive’s employment may be terminated
by the Company Without Cause (as defined below in this subsection (c)) at any
time.  In the event of a termination of Executive’s employment by the Company
Without Cause, the Executive shall be paid the termination benefits as provided
in Section 8(f)(i).  For purposes of this Agreement, a termination “Without
Cause” shall mean a termination of Executive’s employment by the Company other
than due to Executive’s death or Disability as described in Section 8(a) and
other than for Cause as described in Section 8(b).

 

- 4 -

--------------------------------------------------------------------------------


 

(d)       Termination by Executive.  Executive may resign from his employment
for any reason, including for Good Reason (as defined below in this
subsection (d)).  In the event of a termination of Executive’s employment by
Executive’s resignation other than for Good Reason, no termination benefits
shall be payable to or in respect of Executive except as provided in
Section 8(f)(ii) and in the event of a termination of Executive’s employment by
Executive for Good Reason, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(i).  For purposes of
this Agreement, a termination of employment by Executive for “Good Reason” shall
mean a resignation by Executive from his employment with the Company within one
hundred eighty (180) days following the initial occurrence, without Executive’s
consent, of any one or more of the following events: (i) a material diminution
in the Executive’s authority, duties or responsibilities; (ii) a material change
in the geographic location where Executive primarily performs his services; or
(iii) any other material breach by the Company of any material provision of this
Agreement; provided that the Executive shall have given the Company notice of
the occurrence of the event or events constituting Good Reason within ninety
(90) days following the initial occurrence of such event or such events and the
Company shall have failed to cure such event or events (to the extent capable of
being cured) within thirty (30) business days after receipt of such notice.

 

(e)        Notice of Termination; Date of Termination.

 

(i)         Notice of Termination.  Any termination of Executive’s employment by
the Company or by Executive (other than as a result of Executive’s death) shall
be communicated by a written Notice of Termination addressed to the other party
to this Agreement.  A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 8 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.  Any Notice of
Termination given by an Executive must specify an effective date of termination
which is at least thirty (30) days after the giving of the Notice of
Termination.

 

(ii)        Date of Termination.  The term “Date of Termination” shall mean
(i) if Executive’s employment is terminated by his death, the date of his death;
and (ii) if Executive’s employment is terminated for any other reason, the
effective date of termination specified in such Notice of Termination.  The
Employment Period shall expire on the Date of Termination.

 

(f)        Payments Upon Certain Terminations.

 

(i)         In the event of a termination of Executive’s employment by the
Company Without Cause or by Executive’s resignation from employment for Good
Reason during the Employment Period, the Company shall pay to Executive (or,
following his death,

 

- 5 -

--------------------------------------------------------------------------------


 

to Executive’s estate), within thirty (30) days of the Date of Termination,
(x) his Base Salary through the Date of Termination, to the extent not
previously paid; (y) the pro-rata amount of the Annual Bonus (based on the
amount paid for the previous year) which is accrued through the date of
termination; and (z) reimbursement for any unreimbursed business expenses
incurred by Executive prior to the Date of Termination that are subject to
reimbursement pursuant to the terms hereof, and payment for paid time off
accrued as of the Date of Termination but unused (such amounts under
clauses (x), (y) and (z), collectively the “Accrued Obligations”).  In addition,
in the event of any such termination of Executive’s employment, if Executive
executes and delivers to the Company a Release and Discharge of All Claims
substantially in the form attached hereto (“Release”) within 30 days after the
Date of Termination, Executive shall be entitled to the following payments and
benefits (provided, however, in the event of Executive’s death following the
Date of Termination but prior to delivery of the executed Release, the following
payments shall be paid to Executive’s estate, notwithstanding that the Release
has not been executed):

 

(A)       the Executive’s Base Salary (at the Base Salary being paid on the Date
of Termination), for the longer of: (x) the remaining Employment Period
(assuming Executive’s employment had not terminated) or (y) one (1) year (the
“Severance Period”), payable in installments in accordance with the Company’s
regular payroll policies for one year after the Date of Termination, with the
first installment being paid on the Company’s regular pay date following the day
which is 30 days after the Date of Termination (the “Payment Commencement Date”)
(with the first installment being the sum of the Base Salary installments from
the Date of Termination through the Payment Commencement Date and with
subsequent installments being based on the Base Salary), and with the balance,
if any, being paid pursuant to a lump sum payment on the one year anniversary
date of the Date of Termination; and

 

(B)       the Executive’s Annual Bonus (at the amount of the Annual Bonus paid
to the Executive for the year prior to the Date of Termination) which would have
been paid to the Executive had Executive’s employment continued for the
Severance Period, duly apportioned for any partial year, such amount to be
payable to Executive on the one year anniversary date of the Date of
Termination; and

 

(C)       the Executive shall automatically vest in all employee welfare and
benefit plans in which the Executive was participating as of the Date of
Termination and such benefits shall be paid to Executive in accordance with the
terms of such plans; and

 

(D)       the Company shall provide outplacement services to Executive for up to
ninety (90) days; and

 

(E)                            The Company and Executive agree that each payment
made by the Company to Executive pursuant to subsections (A) and (B) of this
Section 8(f)(i)

 

- 6 -

--------------------------------------------------------------------------------


 

shall be deemed to be a separate and distinct payment for purposes of Internal
Revenue Code Section 409A and the related regulations, as opposed to an annuity
or other collective series of payments; and

 

(F)       Notwithstanding anything to the contrary contained herein, to the
extent the aggregate amount to be paid to the Executive pursuant to
Subsections (A) and (B) of this Section 8(f)(i) during the six (6) months
following the Date of Termination exceeds two (2) times the maximum amount that
may be taken into account under a qualified retirement plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (“Code”),
for the calendar year of such Date of Termination (the “401(a)(17) Limit”), then
payment of such amount that is in excess of two (2) times the 401(a)(17) Limit
shall not be paid during the sixth (6) months following the Date of Termination
but instead shall be paid in a lump sum payment on the next day after the date
which is six (6) months following the Date of Termination.

 

Executive shall not have a duty to mitigate the costs to the Company under this
Section 8(f)(i), nor shall any payments from the Company to Executive hereunder
be reduced, offset or canceled by any compensation or fees earned by (whether or
not paid currently) or offered to Executive during the remainder of the fiscal
year of the Company that includes the Date of Termination by a subsequent
employer or other Person (as defined below in Section 18(k) below) for which
Executive performs services, including, but not limited to, consulting
services.  The foregoing shall not relieve Executive of the non-competition
prohibitions provided in Section 10 below.

 

(ii)        If Executive’s employment shall terminate upon his death or due to
Executive’s Disability or Executive shall resign from his employment without
Good Reason, in any such case during the Employment Period, the Company shall
pay to Executive (or, in the event of Executive’s death, to his estate) the
Accrued Obligations within thirty (30) days following the Date of Termination. 
If the Company shall terminate Executive’s employment for Cause, the Company
shall pay Executive the termination benefits, as provided in clauses (x) and
(z) of Section 8(f)(i).

 

(iii)       Except as specifically set forth in this Section 8(f), no
termination benefits shall be payable to or in respect of Executive’s employment
with the Company or its Affiliates.

 

(iv)                          The Company shall have the right to apply and set
off against the Accrued Obligations or any other amounts owing to Executive
hereunder, any amounts owing by the Executive to the Company, whether pursuant
to this Agreement or otherwise.  Notwithstanding the foregoing, such set off
shall not accelerate the time or schedule of a payment of Deferred Compensation
except as permitted under Treasury Regulation Section 1.409A-3(j)(4)(xiii).

 

- 7 -

--------------------------------------------------------------------------------


 

(g)        Resignation upon Termination.  Effective as of any Date of
Termination under this Section 8 or otherwise as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all Board memberships and other positions then held by him, or to which he
has been appointed, designated or nominated, with the Company and its
Affiliates.

 

9.         Confidentiality.

 

(a)        Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential.  Executive
agrees not to disclose any information contained in this Agreement, or the fact
of this Agreement, to anyone, other than to Executive’s lawyer, financial
advisor or immediate family members.  If Executive discloses any information
contained in this Agreement to his lawyer, financial advisor or immediate family
members as permitted herein, Executive agrees to immediately tell each such
individual that he or she must abide by the confidentiality restrictions
contained herein and keep such information confidential as well.

 

(b)        Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (i) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an Executive of the Company
who requires such information to perform his or her duties for the Company); or
(ii) use any Confidential Information for Executive’s own benefit or the benefit
of any third party.  “Confidential Information” means confidential, proprietary
or commercially sensitive information relating to (i) the Company or its
Affiliates, or members of their management or boards; or (ii) any third parties
who do business with the Company or its Affiliates, including customers and
suppliers.  Confidential Information includes, without limitation, marketing
plans, business plans, financial information and records, intellectual property,
operation methods, personnel information, drawings, designs, information
regarding product development, other commercial or business information and any
other information not available to the public generally.  The foregoing
obligation shall not apply to any Confidential Information that has been
previously disclosed to the public or is in the public domain (other than by
reason of a breach of Executive’s obligations to hold such Confidential
Information confidential).  If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company in writing of such disclosure obligation or
request no later than three business days after Executive learns of such
obligation or request, and permit the Company to take all lawful steps it deems
appropriate to prevent or limit the required disclosure.  The foregoing
provisions of this Section 9(b) are in addition to the provisions set forth in
the Company’s Code of Ethics Policy.

 

10.       Partial Restraint on Post-termination Competition.

 

(a)        Definitions.  For the purposes of this Section 10, the following
definitions shall apply:

 

“Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Company and its
affiliates, that is

 

- 8 -

--------------------------------------------------------------------------------


 

engaging or actively planning to engage, wholly or partly, in activities
(“Competitive Activities”) that directly compete or would compete with the
Company or its affiliates in the Company Activities (as hereinafter defined) in
the Territory (as hereinafter defined).

 

“Competitive Position” means (i) the direct or indirect ownership or control of
all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Executive will serve such
Competitor in any managerial, sales, executive or consultant capacity with
respect to Competitive Activities in the Territory.

 

“The Company Activities” means the businesses conducted by Seaboard Corporation,
including, without limitation, (i) animal production (hogs and turkeys) and meat
processing (pork and turkey); (ii) cargo transportation, whether over land or
water and all related business, including, without limitation, logistics,
freight forwarding, agency representation and stevedoring; (iii) commodity
trading; (iv) flour milling; (v) generation and sale of electricity; and
(vi) sugar production and processing.

 

“Non-Compete Period” or “Non-Solicitation Period” means the period beginning
with the Commencement Date and ending six (6) months after the Date of
Termination, no matter whether terminated by the Company or by the Executive any
reason or no reason.

 

“Territory” means the states, provinces and territories in the countries in
which Seaboard Corporation operates with respect to each of the Company
Activities.

 

(b)        Non-Competition.

 

(i)         The parties hereto acknowledge that Executive, by virtue of his
position with and responsibilities to the Company, is engaging and is expected
to continue to engage during the Term in the Company Activities throughout the
Territory and has executive management responsibilities with respect to the
Company responsibilities which extend throughout the Territory.  Executive
acknowledges that to protect adequately the interest of the Company in the
business of the Company it is essential that any non-compete covenant with
respect thereto cover all the Company Activities and the entire Territory.

 

(ii)        Executive hereby agrees that, during the Non-compete Period,
Executive will not, either directly or indirectly, alone or in conjunction with
any other party, accept or enter into a Competitive Position.  Executive shall
notify the Company promptly in writing if Executive receives an offer of a
Competitive Position during the Non-compete Period, and such notice shall
describe all material terms of such offer.

 

Nothing contained in this Section 10 shall prohibit Executive from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market.

 

(c)        Severability.  If a judicial or arbitral determination is made that
any of the provisions of this Section 10 constitutes an unreasonable or
otherwise unenforceable restriction against Executive the provisions of this
Section 10 shall be rendered void only to the extent that such

 

- 9 -

--------------------------------------------------------------------------------


 

judicial or arbitral determination finds such provisions to be unreasonable or
otherwise unenforceable with respect to Executive.  In this regard, Executive
hereby agrees that any judicial or arbitral authority construing this Agreement
shall sever or reform any portion of the Territory, any prohibited business
activity or any time period from the coverage of this Agreement to allow the
covenants in this Section 10 to be enforced to the maximum extent authorized by
law, and shall then enforce the covenants in this Section 10 as so severed or
reformed.

 

(d)       Reasonable Restrictions.  Executive acknowledges that the restrictions
and covenants contained in this Agreement are reasonably necessary to protect
the goodwill and legitimate business interests of the Company, are not
overbroad, overlong, or unfair (including in duration and scope), and will not
curtail Executive’s ability to earn a livelihood upon Executive’s termination of
employment with the Company.

 

11.       Non-Solicitation of Employees and Customers.  During the period of
Executive’s employment with the Company and for the one-year period following
the termination of his employment, Executive shall not, directly or indirectly,
by himself or through any third party, whether on Executive’s own behalf or on
behalf of any other Person or entity, (i) solicit or endeavor to solicit, employ
or retain; (ii) interfere with the relationship of the Company or any of its
Affiliates with; or (iii) attempt to establish a business relationship with
(A) any natural person who is or was (during Executive’s employment with the
Company) an employee or engaged by the Company or any Affiliate to provide
services to it, or (B) any customer of the Company or any of its Affiliates who
was a customer at any time during which Executive was an employee of the
Company.

 

12.       Work Product.  Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company, whether
ensuing during or after Executive’s employment with the Company (“Work Product”)
shall exclusively vest in and be the sole and exclusive property of the Company
and shall constitute “work made for hire” (as that term is defined under
Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being
the person for whom the work was prepared.  In the event that any such Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof.  The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company.  Executive shall
promptly disclose to the Company the creation or existence of any Work Product
and shall take

 

- 10 -

--------------------------------------------------------------------------------


 

whatever additional lawful action may be necessary, and sign whatever documents
the Company may require, in order to secure and vest in the Company or its
designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).

 

13.       Return of Company Property.  In the event of termination of
Executive’s employment for any reason, Executive shall return to the Company all
of the property of the Company and its Affiliates, including without limitation
all materials or documents containing or pertaining to Confidential Information,
and including without limitation, any company car, all computers (including
laptops and I-Pads), cell phones, keys, PDAs, I-Phones, credit cards, facsimile
machines, card access to any Company building, customer lists, computer disks,
reports, files, e-mails, work papers, Work Product, documents, memoranda,
records and software, computer access codes or disks and instructional manuals,
internal policies, and other similar materials or documents which Executive
used, received or prepared, helped prepare or supervised the preparation of in
connection with Executive’s employment with the Company.  Executive agrees not
to retain any copies, duplicates, reproductions or excerpts of such material or
documents.

 

14.       Compliance With Company Policies.  During Executive’s employment with
the Company, Executive shall be governed by and be subject to, and Executive
hereby agrees to comply with, all Company policies applicable to employees
generally or to employees at Executive’s grade level, including without
limitation, the Company’s Code of Business Ethics and Conduct, in each case, as
any such policies may be amended from time to time in the Company’s sole
discretion (collectively, the “Policies”).

 

15.       Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that a breach by Executive of
any of Section 9, 10, 11, 12, 13 or 14 is a material breach of this Agreement
and that remedies at law may be inadequate to protect the Company and its
Affiliates in the event of such breach, and, without prejudice to any other
rights and remedies otherwise available to the Company, Executive agrees to the
granting of injunctive relief in the Company’s favor in connection with any such
breach or violation without proof of irreparable harm, plus attorneys’ fees and
costs to enforce these provisions.  Executive further acknowledges and agrees
that the Company’s obligations to pay Executive any amount or provide Executive
with any benefit or right pursuant to Section 8 is subject to Executive’s
compliance with Executive’s obligations under Sections 9 through 14 inclusive,
and that in the event of a breach by Executive of any of Section 9, 10, 11, 12,
13 or 14, the Company shall immediately cease paying such benefits and Executive
shall be obligated to immediately repay to the Company all amounts theretofore
paid to Executive pursuant to Section 8.  In addition, if not repaid, the
Company shall have the right to set off from any amounts otherwise due to
Executive any amounts previously paid pursuant to Section 8(f) (other than the
Accrued Obligations).  Executive further agrees that the foregoing is
appropriate for any such breach inasmuch as actual damages cannot be readily
calculated, the amount is fair and reasonable under the circumstances, and the
Company would suffer irreparable harm if any of these Sections were breached. 
All disputes not relating to any request or application for injunctive relief in
accordance with this Section 15 shall be resolved by arbitration in accordance
with Section 18(b).

 

- 11 -

--------------------------------------------------------------------------------


 

16.       Assumption of Agreement.  The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
in Section 8, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.

 

17.       Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof, and
supersedes and replaces the Employment Agreement of Executive dated July 1,
2005, as amended.  All prior correspondence and proposals (including, but not
limited to, summaries of proposed terms) and all prior promises,
representations, understandings, arrangements and agreements relating to such
subject matter are merged herein and superseded hereby.  The covenants and
agreements set forth in Sections 6, 7, 8, 9, 12, 13, 14, 15, 16, 17 and 18 of
this Agreement shall survive any termination of this Agreement or expiration of
the term of this Agreement.

 

18.       Miscellaneous.

 

(a)        Binding Effect; Assignment.  This Agreement shall be binding on and
inure to the benefit of the Company and its Successors and permitted assigns. 
This Agreement shall also be binding on and inure to the benefit of Executive
and his heirs, executors, administrators and legal representatives.  This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto.  The Company may effect such an assignment
without prior written approval of Executive upon the transfer of all or
substantially all of its business and/or assets (by whatever means), provided
that the Successor to the Company shall expressly assume and agree to perform
this Agreement in accordance with the provisions of Section 16.

 

(b)        Arbitration.  The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”).  The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration.  The arbitration shall be held in the general Kansas City,
Kansas metropolitan area.  The dispute shall be heard and determined by one
arbitrator selected from a list of arbitrators who are members of AAA’s Regional
Employment Dispute Resolution roster.  If the parties cannot agree upon a
mutually acceptable arbitrator from the list, each party shall number the names
in order of preference and return the list to AAA within ten (10) days from the
date of the list.  A party may strike a name from the list only for good cause. 
The arbitrator receiving the highest ranking by the parties shall be selected. 
Depositions, if permitted by the arbitrator, shall be limited to a maximum of
two (2) per party and to a maximum of four (4) hours in duration.  The

 

- 12 -

--------------------------------------------------------------------------------


 

arbitration shall not impair either party’s right to request injunctive or other
equitable relief in accordance with Section 15 of this Agreement.

 

(c)        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas without reference to principles
of conflicts of laws.

 

(d)       Taxes.  The Company may withhold from any payments made under this
Agreement all applicable taxes, including, but not limited to, income,
employment and social insurance taxes, as shall be required by law.

 

(e)        Amendments.  No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is approved by the
Company and is agreed to in writing by Executive.  No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(f)        Severability.  In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.

 

(g)        Notices.  Any notice or other communication required or permitted to
be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested; (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof; and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

(i)         If to the Company, to it at:

 

Seaboard Corporation

9000 West 67th Street

Shawnee Mission, Kansas  66202

Attention:                              General Counsel

Telephone:                          (913) 676-8925

Facsimile:                                (913) 676-8978

 

(ii)        if to Executive, to his residential address as currently on file
with the Company.

 

(h)        Voluntary Agreement; No Conflicts.  Executive represents that he is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with

 

- 13 -

--------------------------------------------------------------------------------


 

the terms and conditions of this Agreement will not conflict with or result in
the breach by Executive of any agreement to which he is a party or by which he
or his properties or assets may be bound.

 

(i)         Counterparts/Facsimile.  This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

(j)         Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.

 

(k)        Certain Other Definitions.

 

“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including, but not limited to, a
Subsidiary of any such Person.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”):  with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Person” any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

 

“Successor” of a Person means a Person that succeeds to the assets and
liabilities of Seaboard Corporation by merger, liquidation, dissolution or
otherwise by operation of law, or a Person to which all or substantially all the
assets and/or business of Seaboard Corporation are transferred.

 

(l)         The Employment Agreement is intended to comply with, or otherwise be
exempt from, Section 409A.  The Company shall undertake to administer,
interpret, and construe the Employment Agreement in a manner that does not
result in the imposition to the Executive of additional taxes or interest under
Section 409A.

 

(m)       With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under the Employment Agreement,
such reimbursement any expenses or provision of in-kind benefits that are
Deferred Compensation shall be subject to the

 

- 14 -

--------------------------------------------------------------------------------


 

following conditions: (A) the expenses eligible for reimbursement or the amount
of in-kind benefits provided in one taxable year shall not affect the expenses
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(b) of the Internal
Revenue Code of 1986 and related regulations; (B) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (C) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

(n)        “Termination of employment,” “termination,” “resignation” or words of
similar import, as used in the Employment Agreement mean, for purposes of any
payments of Deferred Compensation under the Employment Agreement, the
Executive’s “separation from service” as defined in Section 409A; provided that
for this purpose, a “separation from service” is deemed to occur on the date
that the Company and the Executive reasonably anticipate that the level of bona
fide services the Executive would perform after that date (whether as an
employee or independent contractor) would permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.

 

SIGNATURE PAGE FOLLOWS

 

- 15 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

THIS AGREEMENT CONTAINS A PROVISION REQUIRING THAT ARBITRATION PURSUANT TO THE
AMERICAN ARBITRATION ASSOCIATION NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES IS THE EXCLUSIVE MEANS FOR RESOLVING ANY DISPUTE BETWEEN THE PARTIES
HERETO AS TO THIS AGREEMENT.

 

 

SEABOARD CORPORATION

 

 

 

 

 

By:

 

  /s/ Robert L. Steer

 

Name:

 

  Robert L. Steer

 

Title:

 

 

  Executive Vice President

 

 

 

 

Executive:

 

 

 

 

 

 

 

By:

 

  /s/ Steven J. Bresky

 

 

Steven J. Bresky

 

 

- 16 -

--------------------------------------------------------------------------------


 

RELEASE AND DISCHARGE OF ALL CLAIMS

 

This Release and Discharge of All Claims (“Release”) is made and entered into by
and between _________________________________ (hereinafter “You”), and Seaboard
Corporation, a Delaware corporation (“Seaboard”).

 

For and in consideration of the following promises, the parties agree to the
following:

 

1.                                    You acknowledge that your employment with
Seaboard has ended effective _______________ in accordance with the terms of the
Employment Agreement between You and Seaboard (“Employment Agreement”).

 

2.                                   Subject to the conditions set forth in
Section 8(f)(i) of the Employment Agreement, Seaboard agreed to pay You the
amounts described in said Section 8(f)(i) (“Severance”) and take certain
actions.  The effectiveness of this Release is conditioned on Seaboard making
the payments and taking the actions provided in Section 8(f)(i).  If such
payments are not made or such actions are not taken, this Release shall be of no
effect.

 

3.                                    You agree to, and do, hereby remiss,
release and forever discharge Seaboard, and any and all companies affiliated
with Seaboard, and their respective agents, officers, employees, successors and
assigns (hereinafter collectively the “Released Parties”), from and against any
and all matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments, and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, which You now have, or hereinafter may
have against Seaboard based on any and all aspects of your employment with
Seaboard or the termination of You prior to the date hereof.  This release of
claims includes, but is not limited to, any rights or claims You may have under
Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act; the
Age Discrimination in Employment Act of 1967, as amended; the Employment
Retirement Income Security Act; the Omnibus Budget Reconciliation Act; the
Americans With Disabilities Act; the Family and Medical Leave Act of 1993; the
Kansas Acts Against Discrimination; the Kansas Age Discrimination in Employment
Act; the Fair Labor Standard Act; any claims for wrongful discharge or breach of
contract; severance; claims under worker’s compensation laws; or any other
federal, state or local laws or regulations relating to employment and wages
arising from events occurring prior to the date of execution of this Agreement. 
You agree that this Agreement includes a release of all claims based on theories
of contract or tort (e.g., negligent or intentional infliction of emotional
distress, defamation, assault, battery, false imprisonment, wrongful
termination, etc.), whether based on common law or otherwise.  The foregoing
list is meant to be illustrative rather than exhaustive.  Further, You declare
that as of the date of this Agreement, You have not suffered any on the job or
work-related accident, injury, occupational disease or disability whether
temporary, permanent, partial or total.

 

--------------------------------------------------------------------------------


 

YOU ACKNOWLEDGE AND AGREE THAT THIS RELEASE IS A FULL AND FINAL BAR TO ANY AND
ALL CLAIMS OF ANY TYPE THAT YOU MAY NOW HAVE AGAINST ANY OF THE RELEASED
PARTIES.

 

4.                                    You waive the rights and claims set forth
above, and also agree not to institute, or have instituted, a lawsuit against
any of the Released Parties on any such claims or rights or to submit or file
any charges, claims, complaints or actions with any agency, court, organization,
or judicial forum.  You further acknowledge and agree that with respect to the
rights and claims You are waiving, You are waiving not only your right to
recover money or any other relief action You might commence, but also your
rights to recover any action brought on your behalf by any other party,
including, but not limited to the United States Equal Employment Opportunity
Commission or any other federal, state, or local governmental agency or
department.

 

5.                                    Notwithstanding the foregoing, this
Release shall not constitute any release or waiver of any claims for retirement
benefits, insurance or welfare benefits or any other benefits of employment with
Seaboard which accrued or arose prior to the date your employment ended and in
which You are vested.

 

6.                                    The parties to this Agreement agree that
nothing in this Agreement is an admission by any party hereto of any wrongdoing,
either in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.

 

7.                                    You and Seaboard agree that neither will
publicize this Agreement either directly or indirectly, either in specific or as
to general content, to either the public generally, to any employee of Seaboard
or to any other person.

 

8.                                    You hereby acknowledge that You have been
advised to consult an attorney, and that You fully understand the Agreement and
the effect of signing the Agreement.  You further represent, declare and agree
that You voluntarily accept the payment described above for the purposes of
making a full and final compromise, adjustment and settlement of all claims
hereinabove described.

 

9.                                    The foregoing Agreement, together with
your Employment Agreement, constitutes the entire agreement among the parties
and there are no other understandings or agreements, written or oral, between
them on the subject.  Separate copies of this document shall constitute original
documents which may be signed separately, but which together will constitute one
single agreement.

 

10.                            You covenant and agree as follows:

 

a.                                     You shall protect and safeguard the trade
secrets and confidential and proprietary information of Seaboard and its parent
and subsidiaries and affiliate companies, including, but not limited to, the
identity of its customers and suppliers, its

 

- 2 -

--------------------------------------------------------------------------------


 

arrangements with customers and suppliers, and its technical and financial data,
records, compilations of information, processes and specification relating to
its customers, suppliers, products and services;

 

b.                                    You shall not disclose any of such trade
secrets and confidential and proprietary information;

 

c.                                     You shall not use, directly or
indirectly, for your own benefit or for the benefit of another, any of such
trade secrets and confidential and proprietary information; and

 

d.                                   You agree not to make any disparaging
comment in any format, whether written, electronic or oral, to any customer,
employee, the press or any other individual or entity regarding Seaboard that
relates to Seaboard’s business or related activities or the relationship between
the parties.

 

11.                            All files, records, documents, drawings,
specifications, memoranda, notes, or other documents relating to the business of
Seaboard, whether prepared by You or otherwise coming into your possession,
shall be the exclusive property of Seaboard, and shall be delivered to Seaboard
and not retained by You for any reason whatsoever.  It is expressly agreed that
the remedy at law for the breach of any such covenant is inadequate and
injunctive relief shall be available to prevent the breach or any threatened
breach thereof.

 

12.                            You acknowledge that You have been given at least
twenty-one (21) days within which to consider this Agreement before its
execution.  You agree that any changes made to this Release (whether material or
not) must be made in writing, be signed and dated by both parties, and does not
restart the running of the twenty-one (21) day period.  This Agreement shall not
become effective until seven (7) calendar days after the date of execution. 
During this seven (7) day period, You may revoke the Agreement.  After said
seven (7) day period, You acknowledge that this Agreement becomes final and
binding.

 

13.                            This Agreement shall be construed and governed by
the laws of the State of Kansas.

 

THE PARTIES HAVE READ, UNDERSTOOD AND FULLY CONSIDERED THIS RELEASE AND
DISCHARGE OF ALL CLAIMS, AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH RELEASE
AND DISCHARGE OF ALL CLAIMS.  THE TERMS OF THIS RELEASE AND DISCHARGE OF ALL
CLAIMS ARE THE PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE BETWEEN THE PARTIES,
HAVING ELECTED TO EXECUTE THIS RELEASE AND DISCHARGE OF ALL CLAIMS, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE COMPENSATION SET FORTH
IN THE EMPLOYMENT AGREEMENT.  THE PARTIES FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, VOLUNTARILY ENTER INTO THIS RELEASE AND DISCHARGE OF ALL CLAIMS.

 

- 3 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Settlement
Agreement and Release.

 

 

SEABOARD CORPORATION

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

Company Representative

 

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

Employee

 

 

 

 

STATE OF _____________

)

 

 

) ss

 

COUNTY OF ___________

)

 

 

On this ____ day of ___________, 20__, before me ___________, to me personally
known, who, after being duly sworn, acknowledged that he/she executed the
foregoing Agreement and Release as his/her free act and deed.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

 

 

 

Notary Public

 

 

My commission expires:

 

 

 

 

 

 

 

- 4 -

--------------------------------------------------------------------------------